DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 2, the claim limitation “…the second electronic unit.” should be “…the second electronic control unit.” according to antecedent basis requirement.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (2019/0165433) (“Shiraishi”) in view of Ashiya (2003/0123205).
	Regarding claim 1, Shiraishi discloses an electronic control unit (Fig.4, please refer to the whole reference for detailed) comprising: a first controller (10B) that is connected to a first electrical device (10C) mounted in a vehicle (Fig.1) via a signal line (signal line using LIN communication) and that is configured to control the operation of the first electrical device; and a power source box (45) that is connected to a power source (30) mounted in the vehicle via a power line (power line between 30 and 10), the power source box (45) is connected to the first electrical device (10C) mounted in the vehicle via the power line, and wherein the power source box is configured to switch between supply and non-supply of power from the power source to the first electrical device (45 is a used to supply and non-supply of power), wherein the power source box includes: a switch (45; ¶ 41) that is disposed in a power supply path from the power source (30) to the a second electrical device (10A) whose operation is controlled (by controlling the switch (45) to supply or non-supply of power) by a second controller (70) of a second electric control unit (50); a reception unit (a reception unit of 45 which receives control signal from 70) configured to receive a switching command from the second electronic control unit (50).
Shiraishi doesn’t explicitly disclose a switching control unit configured to switch between conduction and interruption of the switch in response to the switching command received by the reception unit so as to switch between supply and non-supply of power from the power source to the first electrical device. 
Ashiya discloses an example of a power source box (1) includes: a switch (13b); a reception unit (16 in Fig.1A) configured to receive a switching command (switching command at the gate terminal of 16); and a switching control unit (13a) configured to switch between conduction and interruption of the switch (13b) in response to the switching command received by the reception unit (16) so as to switch between supply and non-supply of power from the power source to a first electrical device (3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiraishi with the teaching of Ashiya to provide the power source box includes: a switching control unit configured to switch between conduction and interruption of the switch in response to the switching command received by the reception unit. The suggestion/motivation would have been to use the type of relay taught by Ashiya for protection as a design choice.

Allowable Subject Matter
6.	Claim 2 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849